PER CURIAM.
Appeal from a decision of the Commissioner of Patents, refusing claims Nos. 43 to 49, inclusive, in appellant’s reissue application, because they do not properly read upon his disclosure, and because he is estopped to make them in a reissue application, he having canceled from his original application claims of substantially the same scope.
We have carefully examined the record and brief of appellant, in the light of his oral argument, and are content to rest our opinion upon the decisions of the Patent Office. The decision is affirmed.
Affirmed.